Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s amendment and arguments filed November 16, 2021 have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 8/16/21 have been withdrawn:
The rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
	The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been withdrawn.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 4-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/222963.
‘963 teaches a composition having biocidal properties, wherein the composition contains a first biocide in combination with a second biocide.  The second biocide may comprise an amine such as C8-C14 alkyl amines including N,N-bis(3-aminopropyl)dodecyl amine, etc.  See paras. 37-38.  In an embodiment, the composition contains the first biocide in an amount from 3% to 15% by weight and the second biocide in an amount, for example, from 3% to 15% by weight or 1% to 10% by weight, an alkalinity builder in in amount from 0.1 to 8% by weight, at least one surfactant in an amount from 1 to 20% by weight, and a complexing agent in an amount from 0.1% to 5% by weight.  See page 10 and paras. 52-60 and 69.  Solvents may also be used in the compositions and include water, alcohols, glycol ethers, etc.  See para. 68.  Suitable complexing agents include EDTA, NTA, etc.  See para. 72.  Additionally, a pH adjusting agent may be used including sodium hydroxide, etc., such that the composition has a pH in the range of about 6 to about 13.  Suitable nonionic surfactants are C6-C12 alkoxylated alcohols having from 2 to 8 moles of ethoxylation.  See para. 70.  
‘963 does not teach, with sufficient specificity, a composition containing an amine, a nonionic ethoxylated alcohol surfactant, a chelant, an alkalinity source, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing . 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  WO2017/222963 as applied to claims 1, 2, 4-10, 13, and 14 above, and further in view of Sun et al (US 9,803,160).  
‘963 is relied upon as set forth above.  However, ‘963 does not teach the use of a polycarboxylate polymer in addition to the other requisite components of the composition as recited by the instant claims.  
Sun et al teach chlorinated and non-chlorinated alkaline cleaning compositions for removal of proteinaceous and fatty soils at low temperature.  See Abstract.  Water conditioning agents may also be used in compositions which aid in removing metal compounds and in reducing harmful effects of hardness components in service water.  Suitable water conditioning agents include chelating agents, sequestering agents, etc.  Suitable compounds include polycarboxylates such as polyacrylic acid, polymethacrylic acid, EDTA, etc.  See columns 22 and 23.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyacrylic acid in the composition taught by ‘963, with a reasonable expectation of success, because Sun et al teach the .  
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017/222963 as applied to claims 1, 2, 4-10, 13, and 14 above, and further in view of Olson et al (US 2017/0079265).
‘963 is relied upon as set forth above.  However, ‘963 does not teach the use of the specific amine in addition to the other requisite components of the composition as recited by the instant claims.  
Olson et al teach a method of making triamine solids, compositions employing the solid triamine, etc.  Beneficially, the triamine solids provide antimicrobial, sanitizing, and disinfectant properties for use in various composition formulations and applications of use.  Suitable triamines that provide disinfectant properties include those having the same formula(s) as recited by instant claims 3 and 4. See paras. 8-40.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an amine having the same formula as recited by instant claim 3 in the composition taught by ‘963, with a reasonable expectation of success, because Olson et al teach the equivalence of amines as recited by instant claim 3 to those as recited by instant claim 4 as disinfectant/antimicrobial compounds in a similar composition and further, ‘963 teaches amines as recited by instant claim 4. 
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using ‘963, Applicant states that one skilled in the art, from the teachings of ‘963, would have no reasonable expectation that the claimed amount of an amine and the claimed amounts 
In response, note that, ‘963 clearly teaches that the disinfectant composition may be used as a hard surface cleaner (See paras. 63 and 64 of ‘963).  Additionally, ‘963 teaches that a second biocide such as C8-C14 alkyl amines including N,N-bis(3-aminopropyl)dodecyl amine, etc., may be present, for example, from 3% to 15% by weight or 1% to 10% by weight, and at least one surfactant may be present in an amount from 1 to 20% by weight (See page 10 and paras. 52-60 and 69 of ‘963).  Suitable nonionic surfactants are C6-C12 alkoxylated alcohols having from 2 to 8 moles of ethoxylation (See para. 70).  The Examiner asserts that ‘963 clearly suggests, for example, 3% by weight of an amine and 6% or 15% by weight of a nonionic surfactant, resulting in a weight ratio of 1:2 or 1:5 and falling within the scope of the instant claims.  
Also, the Examiner asserts that the broad teachings of ‘963 would suggest compositions having the same fatty soil removal properties as recited by the instant claims because ‘963 teaches compositions containing the same components in the same amounts as recited by the instant claims and further, such soil removal properties would flow naturally from the teachings of ‘963.  While ‘963 does not specifically mention or discuss fatty soil removal, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.  To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  Thus, the Examiner asserts that the teachings of ‘963 are sufficient to render the claimed invention obvious under 35 USC 103.  
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/January 11, 2022